UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1239



FRANCIS ZEKANIS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          and


VA MEDICAL CENTER, MARTINSBURG, WEST VIRGINIA;
DONALD K. STEVENS, Recreation Specialist, VA
Medical Center, Martinsburg; PM&R RECREATION
ASSISTANT,

                                                          Defendants.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-99-62, CA-99-63)


Submitted:   June 30, 2000                 Decided:   October 6, 2000


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Francis Zekanis, Appellant Pro Se. Patrick Michael Flatley, Assis-
tant United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Francis Zekanis appeals the district court’s order dismissing

this action for failure to exhaust his administrative remedies in

accordance with the provisions of the Federal Tort Claims Act.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Zekanis v. United States, Nos. CA-99-62;

CA-99-63 (N.D.W. Va. Feb. 14, 2000).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                  2